Name: Commission Regulation (EEC) No 1602/82 of 22 June 1982 amending Regulation (EEC) No 1962/81 fixing the coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d' Ente)i
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/ 16 Official Journal of the European Communities 23 . 6. 82 COMMISSION REGULATION (EEC) No 1602/82 of 22 June 1982 amending Regulation (EEC) No 1962/81 fixing the coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d'Ente) HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the coefficients to be applied :  to the production aid for tomato concentrates shall be as shown in Annex I hereto,  to the production aid for prunes and to the minimum producer price shall be as shown in Annex II hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1962/81 (3) fixed coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d'Ente) ; Whereas experience indicates that these coefficients should be retained unchanged ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118, 30. 4. 1981 , p. 10 . (3) OJ No L 192, 15. 7. 1981 , p. 13 . 23 . 6 . 82 Official Journal of the European Communities No L 179/ 17 ANNEX I Coefficients to be applied to production aid for tomato concentrates C1) Dry extract content Immediate packings of 1-5 kg or over Immediate packings less than 1-5 kg but not less than 0-7 kg Immediate packings less than 0-7 kg but not less than 0-25 kg Immediate packings less than 0-25 kg but not less than 0-15 kg Immediate packings less than 01 5 kgNot less than (%) But less than (%) (a) (b) (c) (d) (e) 12 14 52 54-6 57-2 59-8 62-4 14 16 58 60-9 63-8 66-7 69-6 16 18 64 67-2 70-4 73-6 76-8 18 20 70 73-5 77-0 80-5 84-0 20 22 78-3 82-2 86-1 90-0 94-0 22 24 83-6 87-8 92-0 96-1 100-3 24 26 88-9 93-3 97-8 102-2 106-7 26 28 94-2 98-9 103-6 108-3 113-0 28 30 1000 105-0 110-0 115-0 120-0 30 32 1060 111-3 116-6 121-9 127-2 32 34 1120 117-6 123-2 128-8 134-4 34 36 118-0 123-9 129-8 135-7 141-6 36 38 1240 130-2 136-4 142-6 148-8 38 40 1300 136-5 143-0 149-5 156-0 40 42 1360 142-8 149-6 156-4 163-2 42 93 142-0 149-1 156-2 163-3 170-4 93 100 366-0 All packings (') These coefficients shall be fully applied provided the ratio between the net weight with and without immediate packaging does not exceed the following levels : for column (a): 112 for column (b) : 117 for column (c) : 1 22 for column (d) : 1 27 for column (e) : 138 . Where these levels are exceeded, the applicable coefficient for calculating aid shall be reduced according to the relationship between the maximum authorized ratio and the ratio found. No L 179/ 18 Official Journal of the European Communities 23 . 6. 82 ANNEX II Coefficients to be applied to the production aid for prunes and to the minimum price to be paid to producers of dried Ente plums Size categories Coefficients Number per 500 g of drie Ente plums, or of prunes, having a humidity factor of 21 to 23 % 122 and above 40-000 120 50-000 118 52-732 116 54-550 114 56-368 112 58-186 110 60-000 108 61-822, 106 63-640 104 65-458 102 67-276 100 69-094 99 70-000 98 70-912 96 72-730 94 74-548 92 76-366 90 78-184 88 80-000 86 81-820 84 83-638 82 85-456 80 87-274 78 89-092 77 90-000 76 90-910 74 92-728 72 94-546 70 96-364 68 98-182 66 100-000 64 101-818 62 103-636 60 105-454 58 107-272 56 109-090 55 110-000 54 110-908 52 112-726 50 114-544 48 116-362 46 118-180 44 120-000 42 121-816 40 123-634 38 125-452 36 127-270 34 129-088 33 130-000 32 and less 130-906